Exhibit 10.211

 

 

 

AMENDED AND RESTATED

DOLLAR THRIFTY AUTOMOTIVE GROUP, INC.

DEFERRED COMPENSATION PLAN

(Effective December 9, 2008)

 



AMENDED AND RESTATED

DOLLAR THRIFTY AUTOMOTIVE GROUP, INC.

DEFERRED COMPENSATION PLAN

 

ARTICLE I

ESTABLISHMENT AND PURPOSE

1.1         Establishment. Dollar Thrifty Automotive Group, Inc., a Delaware
corporation (“DTAG”), hereby amends and restates effective December 9, 2008 the
Dollar Thrifty Automotive Group, Inc. Deferred Compensation Plan which was first
adopted on December 28, 1994 and subsequently amended (the “Original Plan”).

1.2         Purpose. The purpose of this Plan is to provide Eligible Employees
the ability to defer payment of compensation earned and/or granted by DTAG, to
provide such Eligible Employees with a degree of flexibility in their financial
planning and to encourage such Eligible Employees to remain in DTAG’s employ.

1.3         ERISA Status. This Plan is intended to qualify for the exemptions
provided under Title I of ERISA for plans that are not tax-qualified and that
are maintained primarily to provide deferred compensation for a select group of
management or highly compensated employees as defined in Section 201(2) of
ERISA.

1.4         Compliance With Section 409A. DTAG intends this Plan to meet the
requirements of Section 409A of the Code (“Section 409A”) and final Section 409A
Regulations (the “Regulations”) and further intends that this Plan be operated
in compliance with those requirements. All provisions of this Plan shall be
interpreted accordingly, and the Administrator shall always administer this Plan
and amend it as necessary to so comply, to the extent permitted by law.

ARTICLE II

DEFINITIONS

For purposes of this Plan, the following definitions shall apply unless a
different meaning is clearly required by the context of this Plan:

2.1          “Account” means the recordkeeping accounts maintained in the name
of a Participant to which Deferred Amounts and any income, earnings or losses
thereon are recorded pursuant to the provisions of Article VII.

2.2          “Administrator” means the individual(s) or entity appointed by DTAG
to carry out the administration of this Plan, and to serve as the agent for DTAG
with respect to the Trust as contemplated by the agreement establishing the
Trust. In the event the Administrator has not been appointed, or resigns from a
prior appointment, DTAG shall be deemed to be the Administrator.

 

 

1

 

 





2.3       “Adoption Agreement” means the Dollar Thrifty Automotive Group, Inc.
Deferred Compensation Plan Adoption Agreement signed by DTAG and any Affiliate
to establish this Plan, which contains all the options selected by DTAG and the
Affiliate. The Adoption Agreement may be amended from time to time.

2.4       “Affiliate” means any corporation which is a member of a controlled
group of corporations (as defined in Section 414(b) of the Code) which includes
DTAG.

2.5       “Base Salary” means the Participant’s annualized gross rate of salary,
including commissions, paid before any deductions of any kind whatsoever and
excluding overtime, bonuses and other extraordinary compensation.

2.6       “Beneficiary” means the person, persons, trust, or other entity
designated by a Participant on a beneficiary designation form adopted or
heretofore adopted by the Administrator to receive benefits, if any, under this
Plan at such Participant’s death pursuant to Section 6.3.

 

2.7

“Board” or “Board of Directors” means the board of directors of DTAG.

2.8       “Bonus” means the Participant’s cash performance bonus(es) which may
be paid during each calendar year before any deductions of any kind whatsoever.

 

2.9

“Change in Control” means:

(a)       a change in ownership as defined in Section 1.409A-3 of the
Regulations so that a change in ownership will not occur unless one person, or
more than one person acting as a group, acquires ownership of stock of DTAG or
an Affiliate that, together with other stock held by such person or group,
constitutes more than fifty percent (50%) of the total fair market value or
total voting power of the DTAG stock; or

(b)       a change in the effective control of DTAG as defined in Section
1.409A-3 of the Regulations so that a change in effective control will not occur
unless a majority of members of the DTAG Board of Directors is replaced during
any 12-month period by directors whose appointment or election is not endorsed
by a majority of the members of the DTAG Board of Directors prior to the date of
the appointment or election; or

(c)       a change in the ownership, as defined in Section 1.409A-3 of the
Regulations, of a substantial portion of DTAG’s assets so that a change in
ownership will not occur unless one person, or more than one person acting as a
group, acquires (or has acquired during the 12-month period ending on the date
of the most recent acquisition by such person or persons) assets from DTAG that
have a total gross fair market value equal to or more than fifty percent (50%)
of the total gross fair market value of all the DTAG assets immediately prior to
the acquisition or acquisitions;

provided, that the following events shall not constitute a Change of Control:

(a)       The acquisition of shares of Voting Stock by DTAG or any of its
majority or wholly-owned subsidiaries; or

 

 

2

 

 





(b)       The acquisition of shares of Voting Stock by any employee benefit plan
(or trust) sponsored or maintained by DTAG.

As used herein, the term “Voting Stock” means capital stock of DTAG of any class
or kind ordinarily having the power to vote

 

2.10

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

2.11     “Deferred Amount” means the portion of a Participant’s Base Salary,
Bonus and/or Equity Award which the Participant elects to defer pursuant to
Article IV and any discretionary contributions pursuant to Article V. Deferred
Amounts shall be determined by reference to the Plan Year in which the
Participant performs the services for which the Base Salary, Bonus or Equity
Award is paid or awarded, regardless of when such Base Salary, Bonus or Equity
Award is actually paid or awarded.

 

2.12

“Director” means any member of the Board.

2.13     “Disability” means the inability to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
that can be expected to result in death or can be expected to last for a
continuous period of not less than twelve (12) months. “Disability” shall also
have the meaning given to the term by any long-term disability plan maintained
by DTAG. The degree of Disability shall be supported by medical evidence
satisfactory to the Administrator.

2.14     “Discretionary Contribution” means a contribution made by DTAG to a
Participant’s Account pursuant to Section 5.1 of this Plan.

2.15     “Election” means an affirmative election made by an Eligible Employee
on a deferral election form provided by the Administrator with respect to which
the Eligible Employee may elect Deferred Amounts under this Plan.

2.16     “Eligible Employee” means an employee who is designated by the
Administrator as belonging to a “select group of management or highly
compensated employees,” as such phrase is defined under ERISA, and who is
designated by the Administrator to be eligible to participate in this Plan by
reason or being in Job Grade 40 or higher.

2.17     “Equity Award” means any equity compensation or equity-based
compensation awarded to a Participant by DTAG.

2.18     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time.

2.19     “Exchange Act” means the Securities Exchange Act of 1934, as amended
from time to time.

 

2.20 

“Grandfathered Deferrals” shall have the meaning set forth in Section 9.1
herein.

 

 

3

 

 





2.21        “Participant” means an Eligible Employee who has Deferred Amounts
credited to an Account under this Plan or, where appropriate, a Beneficiary of
the Participant.

2.22        “Plan” means this Amended and Restated Dollar Thrifty Automotive
Group, Inc. Deferred Compensation Plan, as amended from time to time.

2.23        “Plan Year” means the 12-month period beginning on January 1st and
ending on December 31st.

2.24         “Regulations” means the final regulations promulgated under the
Code, as amended from time to time.

2.25        “Separation From Service” means termination of employment due to the
Participant’s death, retirement, or other termination of the Participant’s
employment with DTAG. There is no Separation From Service, however, as a result
of military leave, sick leave or other bona fide leave of absence of six (6)
months or less or longer periods if the individual’s right to re-employment with
DTAG is provided either by statute or by contract, unless a separation from
service would occur for purposes of Section 409A of the Code.

2.26         “Trust” means a “grantor trust” as defined in Section 671 of the
Code, commonly referred to as a “Rabbi Trust,” which has been established by
DTAG to provide a source of funding for amounts deferred hereunder and
constitutes the legal agreement between DTAG and the Trustee

 

2.27

“Trustee” means Bank of Oklahoma, N.A.

 

2.28

“Valuation Date” means the close of business at the end of each calendar
quarter.

2.29       “Year of Service” means the active employment with DTAG for twelve
(12) consecutive months.

ARTICLE III

ELIGIBILITY AND PARTICIPATION

The Administrator shall provide any Eligible Employee selected for participation
in this Plan with notice of eligibility and permit such Eligible Employee the
opportunity to make an Election pursuant to Article IV. Notice may be given at
the time and in the manner as the Administrator may determine. All
determinations regarding eligibility for participation in this Plan will be made
by the Administrator. The determinations of the Administrator will be final and
binding. An Eligible Employee who has made an Election under this Plan, or such
Eligible Employee’s Beneficiary as the case may be, shall continue as a
Participant as long as there is a balance credited to the Participant’s Account.

 

 

4

 

 





ARTICLE IV

ELECTIVE DEFERRALS

4.1       Deferrals. Eligible Employees may make elective deferrals with respect
to the following sources in accordance with the provisions of this Article IV:

 

(a)

Bonus. An Eligible Employee may elect to defer up to 100% of the Eligible
Employee’s Bonus that may be awarded by DTAG.

 

(b)

Base Salary. An Eligible Employee may elect to defer up to 50% of the Eligible
Employee’s Base Salary as long as such deferral does not reduce such Eligible
Employee’s Base Salary below an amount necessary to satisfy applicable
employment withholding tax obligations, benefit plan contributions, and income
tax withholding obligations.

 

(c)

Equity Awards. An Eligible Employee may elect to defer up to 100% of the
Eligible Employee’s Equity Award that may be awarded by DTAG.

4.2       Timing of Deferral Election. Except as may be permitted by Section
409A or the Regulations (including as set forth in Section 4.4), the Election to
defer shall apply only to Base Salary, Bonus and Equity Awards for services
rendered during the Plan Year or Plan Years which commence following the Plan
Year in which the Election is made. Election forms must be completed and filed
before the December 31 preceding the beginning of the Plan Year or Plan Years in
which the Participant will render the services for which the Base Salary, Bonus
or Equity Award will be paid. Eligible Employees who are selected to participate
in this Plan for the first time during a Plan Year, however, will be permitted,
pursuant to Section 1.409A-2 of the Regulations, to file an Election form at
least fifteen (15) days prior to the date participation in this Plan is
scheduled to commence. The Election for the new Participant will be effective
only with respect to compensation for services rendered after the Election is
filed, starting with the first full pay period after the Election.

4.3       Electing the Time and Form of Payment. The Election for compensation
earned in each Plan Year must specify the time and form of payment of the
Deferred Amount, and the Election must be irrevocable before the end of the
permissible period for making the Election. A form of payment may be a lump-sum
payment or an installment payment.

4.4       Election for Performance Based Compensation. Pursuant to Section
1.409A-2 of the Regulations, in the case of any performance-based compensation,
an initial deferral Election may be made with respect to such performance-based
compensation no later than the date that is six (6) months before the end of the
performance period. In order to qualify for this election, the Participant must
perform services continuously from a date no later than the date upon which the
performance criteria are established through a date no earlier than the date
upon which the Participant makes the initial deferral Election.
Performance-based compensation is compensation as defined in Section 1.409A-1 of
the Regulations and means compensation, the amount of or entitlement to which is
contingent on the satisfaction of pre-established organizational or individual
performance criteria established by the Human Resources and Compensation
Committee of the Board relating to a performance period of at least twelve (12)
consecutive months in which the Participant performs services.

 

 

5

 

 





 

4.5       Change in Payment Elections Pursuant to IRS Notice 2007-86. Pursuant
to IRS Notice 2007-86, a Participant may make new payment elections on a Payment
Election Form with respect to the time and form of payment of amounts deferred
under this Plan, provided that such new payment election is made on or before
December 31, 2008, and provided further that (i) the new election may apply only
to amounts that would not otherwise be payable in 2008, and (ii) may not cause
an amount to be paid in 2008 that would not otherwise be payable in 2008.

 

ARTICLE V

DISCRETIONARY CONTRIBUTIONS

5.1       In General. DTAG shall always have the right to make Discretionary
Contributions to a Participant’s Account under the Trust and designate the
contribution as a Deferred Amount subject to the provisions of this Plan.

5.2       Designation of Time and Form of Payment. If a Participant is not
provided with an opportunity to elect the time or form of payment of a
Discretionary Contribution or any other Deferred Amount, DTAG must specify the
time and form of payment of such Deferred Amount pursuant to Section
1.409A-2(a)(2) of the Regulations no later than the time when the Participant
has a legal right to the compensation.

ARTICLE VI

PAYMENT OF BENEFITS

 

6.1

Payment Upon Certain Events.

 

(a)

Unless distributed in accordance with the other terms of this Plan or as
required by Section 409A, payment of a Participant’s vested Account shall be
made as described below and in accordance with the Participant’s Election form
no later than 90 days following the first to occur of (i) the Participant’s
Separation From Service for any reason within the meaning of Section 1.409A-1 of
the Regulations, (ii) the date the Participant is determined by the
Administrator to have incurred a Disability within the meaning of Section
1.409A-3 of the Regulations, (iii) a fixed date as described below, (iv) the
Participant’s death, (v) the occurrence of an unforeseeable emergency as
described below, or (vi) upon a Change in Control.

 

(b)

If a payment is made on account of an unforeseeable emergency, only the amount
necessary to meet the emergency will be paid pursuant to Section 6.5. The
balance of the Participant’s account, if any, will be paid upon the first to
occur of the other events listed in Section 6.1(a).

 

 

6

 

 





6.2       Time and Form of Benefit Payment. On an Election form, a Participant
shall elect the form of the payments to be either:

 

(a)

Lump Sum or Installment Payments.

 

(i)

a single lump-sum payment; or

 

(ii)

annual installments over a period, up to ten (10) years, elected by the
Participant on the Election form, the amount of each installment to equal the
balance of the Participant’s Account immediately prior to the installment
divided by the number of installments remaining to be paid.

This Election is effective for the Plan Year in which it is made and for all
succeeding Plan Years, unless amended by the Participant. Any amendment will be
effective only for the first Plan Year beginning after the date on which the
Election form containing the amendment is filed with the Administrator.

 

(b)

Delayed Payments to Specified Employees. Payments to a Participant who is a
“specified employee”, as defined in Section 1.409A-1 of the Regulations, as of
the date of separation from service, may not be made on account of separation
from service before the date that is six (6) months after the date of separation
from service or, if earlier, the date of death of the specified employee.
Payments to which the specified employee Participant would otherwise be entitled
during the six-month delay period will be paid to the Participant as soon as
practicable after the end of the six-month delay together with any earnings
accrued in the Participant’s Account during the delay.

6.3       Payment to Beneficiary. If a Participant dies with a balance credited
to the Participant’s Account, the then current vested balance of the
Participant’s Account shall be paid to the Participant’s Beneficiary in a form
elected by the Participant on the Participant’s Election form under either of
the following options:

 

(a)

a single lump-sum payment; or

 

(b)

annual installments over a period, up to ten (10) years, elected by the
Participant, the amount of each installment to equal the balance of the
Participant’s Account immediately prior to the installment divided by the number
of installments remaining to be paid.

Any designation of Beneficiary and form of payment shall be made by the
Participant on an Election form filed with the Administrator. The designation of
the Beneficiary may be changed by the Participant at any time by filing another
Election form containing the revised instructions. Any change to form of payment
must be made pursuant to Section 6.4. If no Beneficiary is designated or no
designated Beneficiary survives the Participant, payment shall be made to the
Participant’s surviving spouse, or, if none, to the Participant’s lineal
descendants per stirpes in a single lump-sum payment. If no spouse or lineal
descendant survives the Participant, payment shall be made in a single lump-sum
payment to the Participant’s estate.

 

 

7

 

 





In the event a distribution is to be made to a minor, then the Administrator may
direct that such distribution be paid to the legal guardian, or if none, to a
parent of such Beneficiary or a responsible adult with whom the Beneficiary
maintains the Beneficiary’s residence, or to the custodian for such Beneficiary
under the Uniform Transfers to Minor Act (or similar applicable statute); if
such is permitted by the laws of the state in which said Beneficiary resides.
Such a payment to the legal guardian, custodian or parent of a minor Beneficiary
shall fully discharge DTAG, the Administrator and Trustee from further liability
on account thereof.

6.4       Changes in Time or Form of Payment. The Administrator, in its sole
discretion, may permit a Participant, upon written request to the Administrator,
to delay a payment or change the form of payment if the conditions set out in
Section 1.409A-2 of the Regulations are met. Those conditions include the
following: (i) the election to delay or change may not take effect until at
least twelve (12) months after the date on which the election is made, (ii) if
the payment is to be made for a reason other than the Participant’s death,
Disability or unforeseeable emergency, the payment must be deferred for no less
than five (5) years from the date the payment would otherwise have been
received, and (iii) if the payment would otherwise be made at a specified time
or pursuant to a fixed schedule, the election to change the date or form of the
payment must be made at least twelve (12) months before the scheduled payment
date.

6.5       Unforeseeable Emergency. If the Participant experiences an
unforeseeable emergency, payment of the Participant’s Account, or part thereof,
may only occur with the approval of the Administrator subject to the following
conditions:

 

(a)

The Participant or Participant’s representative must submit a written request to
the Administrator which states the reason necessitating the early payment and
provides documentation that the financial hardship caused by the unforeseeable
emergency cannot be satisfied by other assets;

 

(b)

The Administrator must determine, pursuant to Section 1.409A-3 of the
Regulations, that payment is justified because of an unforeseeable emergency. An
unforeseeable emergency is a severe financial hardship of the Participant or the
Participant’s Beneficiary resulting from an illness or accident of the
Participant or Beneficiary, the Participant’s or Beneficiary’s spouse or the
Participant’s or Beneficiary’s dependent, as defined in Section 152(a) of the
Code. An unforeseeable emergency would also include the loss of the
Participant’s or Beneficiary’s property due to casualty or other similar
extraordinary and unforeseeable circumstances arising as a result of events
beyond the control of the Participant or Beneficiary. Distributions because of
an unforeseeable emergency must be limited to the amount reasonably necessary to
satisfy the emergency need, which may include amounts necessary to pay any
income tax or penalties reasonably anticipated to result from the distribution,
all as set out and explained in Section 1.409A-3 of the Regulations;

 

(c)

The need to send a Participant’s child to college or the desire to purchase a
residence shall not be considered emergencies for purposes of this Section 6.5;

 

 

8

 

 





 

(d)

The decision whether to allow an emergency withdrawal from the Participant’s
Account shall be made in the sole and absolute discretion of the Administrator;
and

 

(e)

In the event a Participant receives an emergency payment, all deferrals elected
for such Plan Year shall cease, and the Participant shall not be eligible to
participate in this Plan for the balance of the Plan Year.

6.6       Accelerated Payments. In general, a scheduled payment may not be
accelerated, but the Administrator may permit the following accelerated payments
to the extent allowed under Section 1.409A-3 of the Regulations:

 

(a)

Payments necessary to comply with a domestic relations order, but this provision
is not intended to override or diminish the prohibitions and restrictions on
alienation of benefits contained elsewhere in this Plan;

 

(b)

Payments necessary to comply with a certificate of divestiture (as defined in
Section 1043(b)(2) of the Code);

 

(c)

Payments necessary to pay the FICA Amount, as defined in Section 1.409A-3 of the
Regulations and the income tax withholding related to the FICA Amount;

 

(d)

Payments of Deferred Amounts that are currently included in income as a result
of a failure to comply with the requirements of Section 409A.

6.7       Delayed Payments. In general, a scheduled payment may not be delayed,
but the payment will be delayed pursuant to Section 1.409A-2(b)(5) of the
Regulations under the following circumstances:

 

(a)

If DTAG’s tax deduction for the payment would be limited or eliminated by the
application of Section 162(m) of the Code, provided that payment of the Deferred
Amount shall be made at the earliest date when the tax deduction will not be
limited or eliminated or, if earlier, in the calendar year in which the
Participant separates from service; provided however, that if the Participant is
a Specified Employee payment shall not be made on account of the Separation From
Service any earlier than six months after the Separation From Service;

 

(b)

If the payment would jeopardize the ability of DTAG to continue as a going
concern, provided that the payment shall be made as soon as the payment would
not have such a result;

 

(c)

If the payment would violate Federal securities law or other applicable law,
provided that the payment shall be made as soon as the payment would not result
in such a violation; or

 

 

9

 

 





 

(d)

If the payment is prescribed in generally applicable guidance published in the
Internal Revenue Bulletin, it may be delayed in the discretion of the
Administrator.

 

ARTICLE VII

ACCOUNTS AND INVESTMENT

7.1       Establishment of Account. There shall be established and maintained by
DTAG a separate Account reflecting the elective deferrals and discretionary
contribution amounts in the name of each Participant. These Accounts represent
DTAG’s obligations to the Participants. They do not represent assets of this
Plan or the Participant. DTAG shall contribute an amount equal to the amount
deferred by or on behalf of each Participant to a Trust. The assets of the Trust
will always be subject to the claims of DTAG’s creditors and will otherwise
conform to the requirements of Section 409A of the Code. The Administrator may
direct the Trustee to maintain and invest separate Trust accounts corresponding
to each Participant’s Account. The Administrator shall provide each Participant
with a quarterly statement of each Participant’s Account.

7.2       Balance of Account. The balance of each Participant’s Account shall
include Deferred Amounts plus income and gains credited with respect to the
investments in the Account within the Trust. Gains and losses from the
investments shall adjust the Participant’s Account balance. The balance of each
Participant’s Account shall be determined as of each Valuation Date as
determined by the Administrator.

7.3       Investments and Investment Recommendations. The assets of the Trust
shall be invested in such investments as the Trustee shall determine under the
Trust. The Trustee may receive investment recommendations from the Participant
or DTAG, on a form provided by the Administrator, as to investments in the
Participant’s Account, but the final investment decisions rest with the Trustee,
subject to guidelines provided by DTAG.

 

7.4

Vesting.

 

(a)

Elective Deferrals. Subject to the conditions and limitations on payment of
benefits under this Plan, a Participant shall always have a fully vested and
non-forfeitable beneficial interest in the balance standing to the credit of the
Participant’s Account attributable to the Participant’s elective deferrals in
the Participant’s Account under Article IV above, and any income, earnings or
losses thereon.

 

(b)

Discretionary Contributions. Subject to the conditions and limitations on
payment of benefits under this Plan, a Participant shall vest in the balance in
the Participant’s Account attributable to the DTAG’s discretionary contributions
under Article V above at the rate of twenty percent (20%) after one Year of
Service, and an additional twenty percent (20%) for each additional Year of
Service. For purposes of vesting, a Participant’s service with a predecessor
employer of DTAG shall count. Upon a Participant’s death or Disability or upon a
Change in Control, or upon DTAG’s insolvency as described in Section 9.5, a
Participant’s Account shall become fully vested.

 

 

10

 

 





 

7.5       Account Statements. The Administrator shall provide each Participant
with a statement of the status of the Participant’s Account under this Plan. The
Administrator shall provide such statement quarterly or at such other times as
the Administrator may determine. Account statements shall be in the format
prescribed by the Administrator.

ARTICLE VIII

ADMINISTRATION

8.1       Administration. This Plan shall be administered, construed and
interpreted by the Administrator. The Administrator shall have the sole
authority and discretion to determine eligibility for benefits and to construe
the terms of this Plan. The determinations by the Administrator as to any
disputed questions arising under this Plan, including the eligibility to become
a Participant in this Plan and the amounts of benefits under this Plan, and the
construction and interpretation by the Administrator of any provision of this
Plan, shall be final, conclusive and binding upon all persons including
Participants, their beneficiaries, DTAG and its stockholders and employees.

8.2       Indemnification and Exculpation. DTAG agrees to indemnify and hold
harmless any Individual serving as the Administrator or as a member of a
committee designated as Administrator (including any Eligible Employee or former
Eligible Employee who previously served as Administrator or as a member of such
committee) against and from any and all loss, cost, liability or expense that
may be imposed upon or reasonably incurred by them in connection with or
resulting from any claim, action, suit or proceeding to which they may be a
party or in which they may be involved by reason of any action taken or failure
to act under this Plan and against and from any and all amounts paid by them in
settlement (with DTAG’s written approval) or paid by them in satisfaction of a
judgment in any such action, suit or proceeding. The foregoing provisions shall
not be applicable to any person if the loss, cost, liability or expense is due
to such person’s gross negligence or willful misconduct.

8.3       Rules of Conduct. The Administrator shall adopt rules for the conduct
of its business and the administration of this Plan as the Administrator
considers desirable, provided they do not conflict with the provisions of this
Plan.

8.4       Legal, Accounting, Clerical and Other Services. The Administrator may
authorize one or more of DTAG’s employees or any agent to act on its behalf and
may contract for legal, accounting, clerical and other services to carry out
this Plan. DTAG shall pay all expenses of the Administrator.

8.5       Records of Administration. The Administrator shall keep or designate
another party to keep records reflecting the administration of this Plan which
shall be subject to audit by DTAG.

 

8.6

Expenses. The expenses of administering this Plan shall be borne by DTAG.

 

 

11

 

 





 

8.7

Claims Review Procedures. The following claim procedures shall apply:

 

(a)

Denial of Claim. If a claim for benefits is wholly or partially denied, the
claimant shall be given notice in writing of the denial within a reasonable time
after the receipt of the claim, but not later than ninety (90) days after the
receipt of the claim. However, if special circumstances require an extension,
written notice of the extension shall be furnished to the claimant before the
termination of the 90-day period. In no event shall the extension exceed a
period of ninety (90) days after the expiration of the initial 90-day period.
The notice of the denial shall contain the following information written in a
manner that may be understood by a claimant:

 

(i)

The specific reasons for the denial;

 

(ii)

Specific reference to pertinent Plan provisions on which the denial is based;

 

(iii)

A description of any additional material or information necessary for the
claimant to perfect his claim and an explanation of why such material or
information is necessary;

 

(iv)

An explanation that a full and fair review by the Administrator of the denial
may be requested by the claimant or his authorized representative by filing a
written request for a review with the Administrator within sixty (60) days after
the notice of the denial is received; and

 

(v)

If a request for review is filed, the claimant or his authorized representative
may review pertinent documents and submit issues and comments in writing within
the 60-day period described in Section 8.7(a)(iv).

 

(b)

Decisions After Review. The decision of the Administrator with respect to the
review of the denial shall be made promptly and in writing, but not later than
sixty (60) days after the Administrator receives the request for the review.
However, if special circumstances require an extension of time, a decision shall
be rendered not later than one hundred twenty (120) days after the receipt of
the request for review. A written notice of the extension shall be furnished to
the claimant prior to the expiration of the initial 60-day period. The claimant
shall be given a copy of the decision, which shall state, in a manner calculated
to be understood by the claimant, the specific reasons for the decision and
specific references to the pertinent Plan provisions on which the decision is
based.

 

(c)

Other Procedures. Notwithstanding the foregoing, the Administrator may, in its
discretion, adopt different procedures for different claims without being bound
by past actions. Any procedures adopted, however, shall be designed to afford a
claimant a full and fair review of the claimant’s claim and shall comply with
applicable regulations under ERISA.

 

 

12

 

 





8.8       Finality of Determinations; Exhaustion of Remedies. To the extent
permitted by law, decisions reached under the claims procedures set forth in
Section 8.7 shall be final and binding on all parties. No legal action for
benefits under this Plan shall be brought unless and until the claimant has
exhausted the claimant’s remedies under Section 8.7. In any such legal action,
the claimant may only present evidence and theories which the claimant presented
during the claims procedure. Any claims which the claimant does not in good
faith pursue through the review stage of the procedure shall be treated as
having been irrevocably waived. Judicial review of a claimant’s denied claim
shall be limited to a determination of whether the denial was arbitrary,
capricious or an abuse of discretion based on the evidence and theories the
claimant presented during the claims procedure.

8.9       Effect of Administrator Action. This Plan shall be interpreted by the
Administrator in accordance with the terms of this Plan and their intended
meanings. However, the Administrator shall have the discretion to make any
findings of fact needed in the administration of this Plan, and shall have the
discretion to interpret or construe ambiguous, unclear or implied (but omitted)
terms in any fashion they deem to be appropriate in their sole judgment. Except
as stated in Section 8.8, the validity of any such finding of fact,
interpretation, construction or decision shall not be given de novo review if
challenged in court, by arbitration or in any other forum, and shall be upheld
unless clearly arbitrary or capricious. To the extent the Administrator has been
granted discretionary authority under this Plan, the Administrator’s prior
exercise of such authority shall not obligate it to exercise its authority in a
like fashion thereafter. If any Plan provision does not accurately reflect its
intended meaning, as demonstrated by consistent interpretations or other
evidence of intent, or as determined by the Administrator in its sole and
exclusive judgment, the provision shall be considered ambiguous and shall be
interpreted by the Administrator in a fashion consistent with its intent, as
determined by the Administrator in its sole discretion. DTAG, without the need
for the Board’s approval, may amend this Plan retroactively to cure any such
ambiguity. This Section may not be invoked by any person to require this Plan to
be interpreted in a manner which is inconsistent with its interpretation by the
Administrator. All actions taken and all determinations made in good faith by
the Administrator shall be final and binding upon all persons claiming any
interest in or under this Plan.

ARTICLE IX

GENERAL PROVISIONS

9.1       Grandfathered Deferrals. Notwithstanding anything herein to the
contrary, all deferrals made pursuant to this Plan in which the Participant was
vested as of December 31, 2004, (“Grandfathered Deferrals”) shall be governed
solely by the terms of the Plan as they existed on October 3, 2004 (attached
hereto as Exhibit A). Unless otherwise expressly stated, in no event shall any
amendments to the Plan be deemed to modify the terms and conditions of the
Grandfathered Deferrals. It is intended that the Grandfathered Deferrals shall
not be subject to Section 409A of the Code pursuant to Section 1.409A-6 of the
Regulations.

9.2       Effect on Other Plans. Deferred Amounts shall not be considered as
part of a Participant’s compensation for the purpose of any qualified defined
contribution or defined benefit plan maintained by DTAG in the Plan Year in
which any deferral occurs under this Plan, and such amounts will not be
considered under DTAG’s qualified defined contribution or defined benefit plans
in the Plan Year in which payment occurs.

 

 

13

 

 





 

9.3       Conditions of Employment Not Affected by Plan. The establishment and
maintenance of this Plan shall not be construed as conferring any legal rights
upon any Participant to the continuation of employment with DTAG, nor shall this
Plan interfere with the rights of DTAG to discharge any Participant with or
without cause.

9.4       Restrictions on Alienation of Benefits. No right or benefit under this
Plan shall be subject to anticipation, alienation, sale, assignment, pledge,
encumbrance, or charge, and any attempt to anticipate, alienate, sell, assign,
pledge, encumber, or charge the same shall be void. No right or benefit
hereunder shall in any manner be liable for or subject to the debts, contracts,
liabilities, or torts of the person entitled to such benefit. If any Participant
or the Participant's Beneficiary under this Plan should become bankrupt or
attempt to anticipate, alienate, sell, assign, pledge, encumber, or charge any
right to a benefit hereunder, then, such right or benefit shall cease and
terminate.

9.5       Funding. The benefits described in this Plan are obligations of DTAG
to pay compensation for services, and shall constitute a liability to the
Participants and/or their Beneficiaries in accordance with the terms hereof. All
amounts paid under this Plan shall be paid from the Trust, and the Participants
and/or their Beneficiaries shall be unsecured creditors of DTAG and
beneficiaries of the Trust, subject to the DTAG’s “insolvency”, meaning that
DTAG is unable to pay its debts as they become due, or DTAG is subject to a
pending proceeding as a debtor under the United States Bankruptcy Code. Benefits
shall be reflected on DTAG’s accounting records but shall not be construed to
create, or require the creation of, a trust, custodial or escrow account except
with respect to the Trust defined hereunder and in existence. No Participant
shall have any right, title or interest whatever in or to any investment
reserves, accounts, funds or assets that DTAG may purchase, establish or
accumulate to aid in providing the benefits described in this Plan. Nothing
contained in this Plan, and no action taken pursuant to its provisions, shall
create or be construed to create a trust or a fiduciary relationship of any kind
between DTAG and a Participant or any other person except with respect to the
Trust defined hereunder and in existence. Neither a Participant nor the
Beneficiary of a Participant shall acquire any interest hereunder greater than
that of an unsecured creditor of DTAG and beneficiary of the Trust subject to
its terms.

9.6       Tax Consequences Not Guaranteed. DTAG does not warrant that this Plan
will have any particular tax consequences for Participants or Beneficiaries and
shall not be liable to them if tax consequences they anticipate do not actually
occur. DTAG shall have no obligation to indemnify a Participant or Beneficiary
for lost tax benefits (or other damage or loss) in the event this Plan is
amended or terminated as permitted under Article X.

9.7       Construction. Except when otherwise indicated by the context, the
definition of any term in the singular shall also include the plural.

9.8       Severability. If any provision of this Plan is held invalid or illegal
for any reason, any illegality or invalidity shall not affect the remaining
provisions of this Plan, and this Plan shall be construed and enforced as if the
illegal or invalid provision had never been contained therein. DTAG shall have
the privilege and opportunity to correct and remedy such questions of illegality
or invalidity by amendment.

 

 

14

 

 





 

9.9       Tax Withholding. DTAG may withhold from a payment or accrued benefit
or from the Participant’s other compensation any federal, state, or local taxes
required by law to be withheld with respect to such payment or accrued benefit
and such sums as DTAG may reasonably estimate as necessary to cover any taxes
for which DTAG may be liable and which may be assessed with regard to Deferred
Amounts or payments under this Plan or Trust.

9.10      Articles and Section Titles and Headings. The titles and headings at
the beginning of each Article and Section shall not be considered in construing
the meaning of any provisions in this Plan.

9.11      Governing Law. This Plan is subject to ERISA, but is exempt from most
parts of ERISA since it is an unfunded deferred compensation plan maintained for
a select group of management or highly compensated employees. In no event shall
any references to ERISA in this Plan be construed to mean that this Plan is
subject to any particular provisions of ERISA. This Plan shall be governed and
construed in accordance with federal law and the laws of the State of Delaware,
except to the extent such laws are preempted by ERISA.

9.12       Adoption By Affiliates. With the consent of DTAG, any Affiliate of
DTAG may adopt this Plan for the benefit of its Eligible Employees by executing
a document evidencing said intent and will of such Affiliate.

ARTICLE X

AMENDMENT AND TERMINATION

 

10.1       Amendment and Termination. The Administrator may amend, modify or
terminate this Plan at any time and in any manner. No amendment may reduce the
Account balance of any Participant at the time of such amendment or accelerate
the timing of payments due under this Plan except as provided below, unless such
amendment is made to comply with any law or regulation. In the event of a
termination of this Plan, no further deferrals shall be made under this Plan.
Any and all amendments to and any termination of the Plan, including without
limitation terminations pursuant to Sections 10.2, 10.3 and 10.4, must be made
in compliance with Section 409A of the Code.

10.2       Termination After Change in Control. If a Change in Control occurs,
the Administrator may terminate this Plan within thirty (30) days preceding or
the twelve (12) months following the Change in Control. In the event of a
termination associated with a Change in Control, Participant Accounts in this
Plan and all similar DTAG plans shall be distributed by the Trust in a lump sum
within twelve (12) months following the termination.

10.3       Termination After Corporate Dissolution. The Administrator may
terminate this Plan within twelve (12) months of a corporate dissolution taxed
under Section 331 of the Code, or with the approval of a bankruptcy court
pursuant to 11 U.S.C. Section 503(b)(1)(A), provided that the amounts deferred
under this Plan are distributed by the Trust to the Participants and included in
their taxable income within the time limits specified for such terminations in
the Regulations under Section 409A.

 

15

 

 





 

 

10.4       DTAG Decision To Terminate Plan. DTAG may terminate this Plan
provided that DTAG terminates all of its deferral arrangements that would be
aggregated with this Plan pursuant to Section 409A of the Code, and further
provided that no payments of Deferred Amounts are made within twelve (12) months
of the termination other than payments that would otherwise be payable under
this Plan if this Plan had not been terminated, and provided further that
payments by the Trust of all remaining Deferred Amounts are made within
twenty-four (24) months of the termination, and provided further that DTAG does
not adopt any new deferral arrangement that would be aggregated with any
terminated arrangement at any time within five years following the date of
termination. The Administrator, in its sole discretion, may determine upon a
Plan termination, whether or not to fully vest the Participant’s Accounts which
are not yet fully vested under Section 7.4 above, so long as any accelerated
vesting upon Plan termination is permitted under Section 409A of the Code and
the Regulations.

IN WITNESS WHEREOF, DTAG has caused this instrument to be executed by its duly
authorized officer effective as of December 9, 2008.

DOLLAR THRIFTY AUTOMOTIVE GROUP, INC., a Delaware corporation

Date: ____________________, 2008

By:___________________________________

 

Scott L. Thompson

 

President and CEO

 

 

 

16

 

 



 

 